  Exhibit C

(Lender’s POC)
20-10338-scc   Claim 2-1   Filed 02/27/20   Pg 1 of 4
20-10338-scc   Claim 2-1   Filed 02/27/20   Pg 2 of 4
20-10338-scc   Claim 2-1   Filed 02/27/20   Pg 3 of 4
20-10338-scc   Claim 2-1   Filed 02/27/20   Pg 4 of 4
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 1 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 2 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 3 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 4 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 5 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 6 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 7 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 8 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 9 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 10 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 11 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 12 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 13 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 14 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 15 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 16 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 17 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 18 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 19 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 20 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 21 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 22 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 23 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 24 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 25 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 26 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 27 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 28 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 29 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 30 of 31
20-10338-scc   Claim 2-1 Part 2   Filed 02/27/20   Pg 31 of 31
